Citation Nr: 1760696	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-20 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran served on active duty from August 1952 to September 1970.  The Veteran died in March 2000.  The appellant is the Veteran's son. 

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the claim was transferred to the RO in St. Petersburg, Florida. 

The Appellant provided testimony at a Board hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §20.900(c) (2017).  38 U.S.C.A. §7107(a)(2) (West 2014).


REMAND

The Board finds that further evidentiary development is necessary before the Board can adjudicate the claim on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claim so that he is given every possible consideration.

With regard to the claim for service connection for cause of death, the Board finds that additional evidence remains available with regard to the etiology of the alleged disabilities that caused the Veteran's death.  Specifically, the Board notes that at the September 2016 Board hearing, the Appellant explicitly noted that his father had been treated at various VA facilities to include in Orlando, Florida, and Salisbury, North Carolina.  While the Appellant could not identify any exact diagnoses or speak to the etiology of the conditions in which caused the Veteran's death, the Board finds that statement triggers the Board duty to at least attempt to acquire potentially relevant evidence.  The Board notes that a review of the medical evidence already of record shows that the claims file only has service medical records, with no post-service medical records.  Therefore, remand is necessary to obtain VA medical records.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Identify and obtain any outstanding VA and private treatment records not already of record.

2.  Then, obtain a VA medical opinion with regard to the disabilities which caused or contributed to the Veteran's death, to include cardiac arrest, sepsis, kidney failure, and pulmonary failure.  The examiner must review the claims file and should note that review in the report.  The examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's causes of death is related to any aspect of active service, to include consideration of the Veteran's service in the Republic of Vietnam.  The examiner should explicitly opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran had ischemic heart disease, and whether it caused or contributed to his death.

3.  Then, readjudicate the claim.  If any decision is adverse to the Appellant, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

